Eelton, C. J.
This case is an appeal assigning error on the judgment of Fulton Superior Court in affirming an award of compensation to the claimants dependent upon the deceased employee and the only question involved in this appeal by the employer and insurance carrier is whether the maximum compensation payable to such claimants is limited by the Act of 1955 (Ga. L. 1955, pp. 210, 214) to $8,500. This question was settled by the ruling of this court in Refrigerated Transports Co. v. Shir*216ley, 93 Ga. App. 334 (3), (92 S. E. 2d 26). The judge of the superior court did not err in affirming the award of the hearing director.
Decided July 16, 1956.
T. J. Long, Ben Weinberg, Jr., for plaintiff in error.
Daniel Duke, Joe Salem, contra.

Judgment affirmed.


Quillian and Nichols, JJ., concur.